Citation Nr: 0106591	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  99-24 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disability.

2.  Entitlement to an increased rating for tinea pedis, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating from an initial grant 
of service connection for scar, right anterior tibia, tender 
and painful, currently evaluated as 10 percent disabling.

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issues of entitlement to service connection for a chronic 
back disorder, and for TDIU benefits, are the subject of the 
REMAND section of this decision, set forth below.


FINDINGS OF FACT

1.  Tinea pedis is manifested primarily by itching, blisters 
on the medial aspect of the left foot, right lateral foot 
involvement, and involvement of the nails of both feet.  It 
is not shown to be productive of ulceration, extensive 
exfoliation or crusting, or systemic or nervous 
manifestations, nor is it exceptionally repugnant.


2.  A scar of the right anterior tibia has primarily been 
manifested since February 27, 1997, by the absence of 
evidence indicating that this scar is productive of 
limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent, but no greater than 30 
percent, rating for tinea pedis are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, §§ 4.20, 4.118, Diagnostic 
Codes 7813, 7806 (2000).

2.  The criteria for an increased rating, from an initial 
grant of service connection, for scar, right anterior tibia, 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, § 4.118, Diagnostic Codes 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Tinea Pedis

Service connection for tinea pedis was granted by the Los 
Angeles, California, RO by means of a December 1979 rating 
decision, following review of the veteran's service medical 
records.  A noncompensable evaluation was assigned, and 
remained in effect until a March 1997 rating decision 
rendered by the Jackson, Mississippi, RO, at which time a 10 
percent rating was assigned, effective as of February 27, 
1997, the date of receipt of the veteran's claim for 
increased compensation.  This appeal ensued; see AB v. Brown, 
6 Vet. App. 35 (1993).

The severity of a service-connected disorder is ascertained, 
for VA rating purposes, by the application of rating criteria 
set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2000) (Schedule).  Under these criteria, tinea pedis 
is rated as analogous to dermatophytosis, for which rating 
criteria are enumerated at 

38 C.F.R. § 4.118, Diagnostic Code 7813; see 38 C.F.R. § 4.20 
(2000).  Dermatophytosis, in turn, is rated as analogous to 
eczema, for which criteria are set forth at Diagnostic Code 
7806.  These criteria stipulate that the current 10 percent 
rating contemplates exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  An increased 
rating (in this instance, to 30 percent) is warranted for 
constant exudation or itching, extensive lesions, or marked 
disfigurement.

After a review of the evidence, the Board finds that a 30 
percent rating is appropriate.  The report of the most recent 
VA examination of the veteran's feet, which was conducted in 
September 1999, shows that his fungus was productive of 
itching, and had resulted in blisters on the medial left 
foot.  There was involvement of the right lateral foot, and 
the examiner indicated that the fungus now involved both 
legs.  It also involved the nails of both feet, especially 
the nail of the right fourth toenail, which was black, and 
the nail of the hallux.  This report, in addition to 
reflecting that the veteran's tinea pedis itched, also shows 
that this disorder was productive of marked disfigurement, in 
that there was involvement of both the toenails and at least 
part of each leg.  

The evidence, however, does not demonstrate that a rating in 
excess of 30 percent can be assigned.  Under Diagnostic Code 
7806, a rating greater than 30 percent (in this instance, a 
50 percent rating) is appropriate when a skin disorder is 
productive of ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or is 
exceptionally repugnant.  The report of the September 1999 VA 
examination, while indicating that there was what could be 
described as marked disfigurement, does not reflect that the 
veteran's tinea pedis was exceptionally repugnant, 
particularly in view of the fact that the disability affects 
a part of the body that is not usually exposed in industrial 
or vocational circumstances.  In addition, neither this 
report, nor any other medical record, shows that his tinea 
pedis is ulcerative, is productive of extensive exfoliation 
or crusting, or that any systemic or nervous problems have 
been attributed thereto.


In brief, the Board finds that the evidence favors the award 
of a 30 percent rating for service-connected tinea pedis.  
The Board, however, also finds that the preponderance of the 
evidence is against finding that a rating greater than 30 
percent can be assigned.

II.  Scar, Right Anterior Tibia

Service connection for a right anterior tibia scar was 
granted by the Jackson RO in March 1997, following review of 
evidence that included the veteran's service medical records.  
A noncompensable evaluation was assigned, effective as of 
February 27, 1997, the date of receipt of the veteran's claim 
for compensation.  In a December 1998 rating, this rating was 
increased to 10 percent, again effective as of February 27, 
1997.  The question of increased compensation was thereafter 
forwarded to the Board in accordance with AB v. Brown, 6 Vet. 
App. 35 (1993); see also Fenderson v. West, 12 Vet. App. 119 
(1999), wherein the United States Court of Appeals for 
Veterans Claims (Court) held that, on appeal from an initial 
grant of service connection, VA can assigned "staged" ratings 
depending on the degree of disability demonstrated since the 
assigned date for service connection.

The severity of a scar is ascertained by the application of 
criteria set forth in 38 C.F.R. § 4.118 of the Schedule.  
Under these criteria, the 10 percent rating currently in 
effect contemplates a scar that is poorly nourished, and 
which repeatedly ulcerates (Diagnostic Code 7803), or a scar 
that is tender and painful on objective demonstration 
(Diagnostic Code 7804).  In addition, under Diagnostic Code 
7805, a scar may be rated in accordance with the resultant 
limitation of function of the body part affected.  

The 10 percent rating currently assigned is the highest 
evaluation that can be awarded under Diagnostic Codes 7803 
and 7804.  The question that is before the Board, therefore, 
is whether, at any time during the period that began on 
February 

27, 1997, did the veteran's right anterior tibia scar impair 
his left lower extremity to such an extent that a rating 
greater than 10 percent should be awarded under Diagnostic 
Code 7805.

This question must be answered in the negative.  The report 
of a September 1998 VA examination, while indicating that the 
scar was tender, does not indicate that this scar impaired 
the veteran's use of his right leg.  To the contrary, this 
report shows that strength of ankle movement was normal and 
that, despite the veteran's complaints of occasional sensory 
impairment, there was no sensory dysfunction.  Likewise, the 
report of a September 1999 VA examination is devoid of 
findings of significant right lower extremity impairment 
resulting from the service-connected scar; the scar was 
described at that time as tender, well healed, and stable.

In brief, the Board finds that at no time during the period 
that began on February 27, 1997, has the veteran's service-
connected right anterior tibia scar been productive of right 
leg impairment that would warrant the assignment of a 
disability rating greater than 10 percent.  The Board 
accordingly concludes that the preponderance of the evidence 
is against his claim, which therefore fails.


ORDER

A 30 percent, but no greater than 30 percent, rating for 
tinea pedis is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.  An 
increased rating from an initial grant of service connection 
for scar, right anterior tibia, is denied.


REMAND

With regard to the veteran's claim for service connection for 
a chronic back disorder, it is noted that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the 

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

A remand is also required with regard to the veteran's claim 
for TDIU benefits.  The Board has determined that increased 
compensation is appropriate for his service-connected tinea 
pedis, and that further development should be undertaken with 
regard to his claim for service connection for a chronic back 
disorder.  In view of these developments, the Board finds 
that deferral of further consideration of this issue, pending 
completion of additional evidentiary development as to the 
question of service connection for a chronic back disorder, 
is necessary.


In view of the foregoing, this case is REMANDED for the 
following:

1.  The veteran should be afforded a VA 
examination by the appropriate specialist 
in order to ascertain whether a current 
back disorder is as least as likely as 
not etiologically or causally related in 
any manner to the veteran's period of 
active service; see 38 C.F.R. § 3.303(d) 
(2000).  All tests indicated are to be 
undertaken, and all findings, and the 
reasons therefor, are to be set forth in 
a clear, logical and legible manner on 
the examination report.  The veteran's 
claims folder should be made available to 
the examiner for review and referral 
before the examination.  The examiner is 
to indicate on their report that such 
review was accomplished.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  


3.  Thereafter, the RO should review the 
veteran's claim, and determine whether 
service connection for a chronic back 
disorder can now be assigned.  At that 
time, the RO should also review the 
veteran's claim for TDIU benefits, 
pursuant to the Board's decision above, 
and in accordance with the RO's decision 
as to service connection for a chronic 
back disorder.  If any of the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is also advised that failure to report 
for a scheduled VA examination without demonstrated good 
cause may result in adverse action with regard to his claim, 
to include the possible denial thereof.  See 38 C.F.R. 
§ 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and 

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process considerations.  No 
inference as to the ultimate disposition of these claims 
should be made.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 



